USDC IN/ND case 3:21-cv-00635-RLM-JPK document 4 filed 09/16/21 page 1 of 2
           Case MDL No. 2492 Document 273 Filed 09/16/21 Page 1 of 2



                                   UNITED STATES JUDICIAL PANEL
                                                on
                                    MULTIDISTRICT LITIGATION



 IN RE: NATIONAL COLLEGIATE ATHLETIC
 ASSOCIATION STUDENT−ATHLETE CONCUSSION
 INJURY LITIGATION                                                                               MDL No. 2492



                                       (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO −48)



On December 18, 2013, the Panel transferred 1 civil action(s) to the United States District Court for the
Northern District of Illinois for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
1407. See 988 F.Supp.2d 1373 (J.P.M.L. 2013). Since that time, 577 additional action(s) have been
transferred to the Northern District of Illinois. With the consent of that court, all such actions have been
assigned to the Honorable John Z. Lee.

It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Northern District of Illinois and assigned to Judge Lee.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Northern District of
Illinois for the reasons stated in the order of December 18, 2013, and, with the consent of that court, assigned
to the Honorable John Z. Lee.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Northern District of Illinois. The transmittal of this order to said Clerk shall be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
period, the stay will be continued until further order of the Panel.



     Sep 16, 2021                                          FOR THE PANEL:




                                                           John W. Nichols
                                                           Clerk of the Panel
USDC IN/ND case 3:21-cv-00635-RLM-JPK document 4 filed 09/16/21 page 2 of 2
          Case MDL No. 2492 Document 273 Filed 09/16/21 Page 2 of 2




 IN RE: NATIONAL COLLEGIATE ATHLETIC
 ASSOCIATION STUDENT−ATHLETE CONCUSSION
 INJURY LITIGATION                                                                MDL No. 2492



                      SCHEDULE CTO−48 − TAG−ALONG ACTIONS



   DIST       DIV.      C.A.NO.     CASE CAPTION


 INDIANA NORTHERN

    INN        3       21−00635     Morrison v. National Collegiate Athletic Association et al

 TEXAS WESTERN

   TXW         1       21−00662     Shankle v. National Collegiate Athletic Association et al
                                    Thompson, Jr. v. National Collegiate Athletic Association et
   TXW         1       21−00663     al
